DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an Application filed on 06/18/2020.
	Currently, claims 1-15 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 06/18/2020 and 12/09/2020. The IDS have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 is indefinite, because the limitation “a second light emitting diode configured to emit light have the maximum intensity” renders the claim indefinite. “The maximum intensity” of light of “a second light emitting diode” was not mentioned before. There is insufficient antecedent basis.
	Claim 11 is indefinite, because the limitation “a second light emitting diode configured to emit light have the maximum intensity” renders the claim indefinite. “The maximum intensity” of light of “a second light emitting diode” was not mentioned before. There is insufficient antecedent basis.
	Claim 12 is indefinite, because the limitation “a second light emitting diode configured to emit light have the maximum intensity” renders the claim indefinite. “The maximum intensity” of light of “a second light emitting diode” was not mentioned before. There is insufficient antecedent basis.
	Claim 13 is indefinite, because the limitation “a third light emitting diode configured to emit light have the maximum intensity” renders the claim indefinite. “The maximum intensity” of light of “a third light emitting diode” was not mentioned before. There is insufficient antecedent basis.
	Claim 14 is indefinite, because the limitation “a third light emitting diode configured to emit light have the maximum intensity” renders the claim indefinite. “The maximum intensity” of light of “a third light emitting diode” was not mentioned before. There is insufficient antecedent basis.
	Claim 15 is indefinite, because the limitation “a second light emitting diode configured to emit light have the maximum intensity” renders the claim indefinite. “The maximum 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0358624 A1 to Takeya et al. (“Takeya”).

    PNG
    media_image1.png
    488
    819
    media_image1.png
    Greyscale

Regarding independent claim 1, Takeya in Fig. 9 and Annotated Fig. 9 teaches a display apparatus 100 (¶ 121, display apparatus 100)3 comprising: 
a blue light emitting element BL (Annotated Fig. 9) configured to emit blue light (¶ 123-¶ 126); 
a red light emitting element RL (Annotated Fig. 9) configured to emit red light (¶ 123-¶ 126); and 
a green light emitting element GL (Annotated Fig. 9) configured to emit green light (¶ 123-¶ 126), 
wherein the blue light emitting element BL comprises: 
a first light emitting diode 112 (¶ 180, light emitting diode 112) configured to emit light having a maximum intensity at a wavelength shorter than a blue wavelength (¶ 180, peak see Note below); and 
a blue filter 127a (¶ 123, blue light portion 127a of color filter 127 i.e., blue filter) configured to transmit light having the blue wavelength (¶ 123-¶ 125, emitting blue light).
Note: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the light emitting diode configured to emit the light having a maximum intensity at a wavelength from 360 nm to 470 nm taught by Takeya overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Takeya in Fig. 9 teaches the first light emitting diode 112 is configured to emit light having the maximum intensity from 360 nm to 470 nm, which overlaps the claimed range at any one of 15 nm (nanometer) to 25 nm smaller wavelength than the blue wavelength (i.e., 465 nm; see paragraph 157 in the specification of the present application).
“In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 3, Takeya in Fig. 9 teaches the first light emitting diode 112 is configured to emit light having the maximum intensity from 360 nm to 470 nm (¶ 180, peak wavelength from 360 nm to 470 nm in the blue light range or near UV range, which overlaps the claimed range; see Note below), and
wherein the blue filter 127a is configured to block light having a wavelength shorter than 465 nm (¶ 104, blocking light having wavelengths other than the wavelength of blue light (i.e., 450 nm to 480 nm1), which includes wavelengths shorter than 450 nm (i.e., shorter than 465 nm)).
Note: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the light emitting diode configured to emit the light having a maximum intensity at a wavelength from 360 nm to 470 nm taught by Takeya overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 4, Takeya in Fig. 9 teaches the first light emitting diode 112 is configured to emit light having the maximum intensity from 360 nm to 470 nm (¶ 180, peak wavelength from 360 nm to 470 nm in the blue light range or near UV range, which overlaps the claimed range; see Note below).
Note: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the light emitting diode configured to emit the light having a maximum intensity at a wavelength from 360 nm to 470 nm taught by Takeya overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Takeya does not disclose light transmittance of the blue filter is configured to decrease rapidly at 465 nm.
However, Takeya teaches a general condition in which the blue light portion 127a of the color filter (i.e., blue filter; ¶ 103-¶ 104) allows only blue light to pass through by blocking light having wavelengths other than the wavelength of blue light (¶ 104), and blue light is in a 2. In other words, the Takeya’s blue filter 127a is configured to decrease light transmittance of wavelengths not from 450 nm to 480 nm.
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Takeya teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of light transmittance of the blue filter is configured to decrease rapidly at 465 nm produce unexpected results that are different in kind and not different in degree, said general conditions taught by Takeya renders claim 4 obvious.
Regarding claim 5, Takeya in Fig. 9 teaches the first light emitting diode 112 is configured to emit light having the maximum intensity from 360 nm to 470 nm (¶ 180, peak wavelength from 360 nm to 470 nm in the blue light range or near UV range, which overlaps the claimed range; see Note below).
Note: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Takeya does not disclose a blocking characteristic curve of the blue filter is configured to cross a spectral curve of the first light emitting diode at 465 nm.
However, Takeya teaches a general condition in which the blue light portion 127a of the color filter (i.e., blue filter; ¶ 103-¶ 104) allows only blue light to pass through by blocking light having wavelengths other than the wavelength of blue light (¶ 104). In other words, the Takeya’s blue filter 127a has a blocking characteristic curve configured to cross a spectral curve of the first light emitting diode at a certain wavelength.
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, since Takeya teaches said general conditions, it would not be inventive to discover the optimum or workable ranges by routine experimentation before the effective filing date of the claimed invention. Unless the Applicant can show that the specific conditions of a blocking characteristic curve of the blue filter is configured to cross a spectral curve of the first light emitting diode at 465 nm produce unexpected results that are different in kind and not different in degree, said general conditions taught by Takeya renders claim 5 obvious.
Regarding claim 6, Takeya in Fig. 9 and Annotated Fig. 9 further teaches the blue light emitting element BL further comprises a transparent resin layer 126e or 126a (¶ 85-¶ 86, ¶ 125 & ¶ 182 disclose transparent phosphor layer 126, including blue phosphor layer 126a and transparent 126e, is formed by resin) disposed between the first light emitting diode 112 and the blue filter 127a, configured to transmit light emitted from the first light emitting diode 112 (¶ 181-¶ 182).
	Regarding claim 12, Takeya in Fig. 9 and Annotated Fig. 9 further teaches the red light emitting element RL comprises: 
a second light emitting diode 112 (¶ 180, light emitting diode 112) configured to emit light having the maximum intensity at a wavelength shorter than a red wavelength (¶ 180, peak wavelength from 360 nm to 470 nm, which anticipates the claimed range of shorter than a red wavelength (i.e., 590 nm to 650 nm3)); and 
49a red filter 127c (¶ 123-¶ 124, red light portion 127c of color filter 127) configured to block light having the wavelength shorter than the red wavelength (¶ 104, blocking light having wavelengths other than the wavelength of red light, which includes the wavelengths shorter than the red wavelength).
Regarding claim 15, Takeya in Fig. 9 and Annotated Fig. 9 further teaches the green light emitting element GL comprises: 
a second light emitting diode 112 (¶ 180, light emitting diode 112) configured to emit light having the maximum intensity at a wavelength shorter than a green wavelength (¶ 180, 4)); and 
50a green filter 127b (¶ 123-¶ 124, green light portion 127b of color filter 127) configured to block light having the wavelength shorter than the green wavelength (¶ 104, blocking light having wavelengths other than the wavelength of green light, which includes wavelengths shorter than the green wavelength).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takeya in view of US 2015/0261076 A1 to Dijken et al. (“Dijken”).
Regarding claim 10, Takeya in Fig. 9 and Annotated Fig. 9 further teaches the red light emitting element RL comprises: 
a second light emitting diode 112 (¶ 180, light emitting diode 112) configured to emit light having the maximum intensity at the wavelength shorter than the blue wavelength (¶ 180, peak wavelength from 360 nm to 470 nm in the blue light range or near UV range, which overlaps the claimed range; see Note below); and 
a red phosphor layer 126c (¶ 124, red phosphor layer 126c i.e., red wavelength conversion layer) configured to absorb light emitted from the second light emitting diode 112 and emit light having a red wavelength (¶ 107).
Note: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the light emitting diode configured to emit the light having a maximum intensity at a wavelength from 360 nm to 470 nm taught by Takeya overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Takeya teaches that the red wavelength conversion layer is made of red phosphor, but does not specifically disclose that it is made of red quantum dots. 
Dijken, however, teaches that a red wavelength conversion layer can be made from a red phosphor or red quantum dots (¶ 75).  In other words, Dijken recognizes that red phosphor and red quantum dots are functional equivalent as being able to function as red wavelength conversion materials.
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute red phosphor taught by Takeya with another functionally-equivalent red quantum dots taught by Dijken.  
Regarding claim 13, Takeya in Fig. 9 and Annotated Fig. 9 further teaches the green light emitting element GL comprises: 
a third light emitting diode 112 (¶ 180, light emitting diode 112) configured to emit light having the maximum intensity at the wavelength shorter than the blue wavelength (¶ 180, peak wavelength from 360 nm to 470 nm in the blue light range or near UV range, which overlaps the claimed range; see Note below); and 
a green phosphor layer 126b (¶ 124, green phosphor layer 126b i.e., green wavelength conversion layer) configured to absorb light emitted from the third light emitting diode 112 and emit light having a green wavelength (¶ 108).
Note: “In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.). 
Since the light emitting diode configured to emit the light having a maximum intensity at a wavelength from 360 nm to 470 nm taught by Takeya overlaps with the claimed range, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Takeya teaches that the green wavelength conversion layer is made of green phosphor, but does not specifically disclose that it is made of green quantum dots. 
Dijken, however, teaches that a green wavelength conversion layer can be made from a green phosphor or green quantum dots (¶ 75).  In other words, Dijken recognizes that green 
According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). The Section 2144.06.II further states that "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute green phosphor taught by Takeya with another functionally-equivalent green quantum dots taught by Dijken.  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
	Claim 7 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 7, wherein the blue light emitting element further comprises a yellow quantum dot material layer disposed between the first light emitting diode and the blue filter, configured to absorb light emitted from the first light emitting diode and emit light having the wavelength shorter than the blue wavelength, light having a red wavelength, and light having a green wavelength.
Claim 8 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, a compensation circuit configured to compensate a luminance of the light emitted from the blue light emitting element.
	Claim 9 would be allowable, because claim 9 depends from the allowable claim 8.
Claim 11 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 11, a yellow quantum dot material layer configured to absorb light emitted from the second light emitting diode and emit light having the wavelength shorter than the blue wavelength, light having a red wavelength, and light having a green wavelength.
Claim 14 is rejected.
Claim 14 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.“
	Claim 14 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 14,
Conclusion
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                  

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                              

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2014/0231753 A1 by Chen et al. discloses in paragraph 37 that the blue light is in a wavelength range of 450 nm to 480 nm.
        2 U.S. Patent Publication No. 2014/0231753 A1 by Chen et al. discloses in paragraph 37 that the blue light is in a wavelength range of 450 nm to 480 nm.
        3 U.S. Patent Publication No. 2014/0231753 A1 by Chen et al. discloses in paragraph 37 that the red light is in a wavelength range of 590 nm to 650 nm.
        4 U.S. Patent Publication No. 2014/0231753 A1 by Chen et al. discloses in paragraph 37 that the green light is in a wavelength range of 490 nm-570 nm.